Citation Nr: 0812387	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  


FINDING OF FACT

The veteran's current psychiatric disorder is not shown by 
the medical evidence of record to be related to his active 
military service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in December 1999 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran is seeking service connection for a psychiatric 
disorder, claimed as depression, anxiety, bipolar disorder, 
attention deficit disorder, and personality disorder.  He 
attributes his current psychiatric disorder to an incident 
inservice in December 1968 when he participated in a search 
and rescue mission of the U.S.C.G. WHITE ALDER, which turned 
into a recovery mission when the U.S.C.G. WHITE ALDER sunk.  
The veteran stated that some bodies were recovered, but that 
17 bodies were left on the ship.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran's service medical records reveal that he was 
diagnosed with and treated for depression, anxiety, and a 
passive-aggressive personality inservice.  Treatment records 
from July 1969 and August 1969 reveal diagnoses of depression 
and anxiety.  In August 1969, the veteran was placed on sick 
leave for 10 days due to his depression and anxiety.  

In December 1969, the veteran was admitted to the United 
States Public Health Service (U.S.P.H.S.) Hospital in Boston, 
Massachusetts prior to a captain's mast due to a 10-day AWOL 
infraction.  The veteran stated that he went AWOL to travel 
to California to jump off of the Golden Gate Bridge and kill 
himself.  He stated that he wanted to kill himself because he 
had nothing to hang onto.  The diagnosis was acute depression 
with suicidal ideation.  Shortly thereafter, the veteran was 
transferred to the U.S.P.H.S. Hospital in Staten Island, New 
York because the veteran's problems were too severe to be 
dealt with at the U.S.P.H.S. Hospital in Boston.

In January 1970, the veteran was admitted to the U.S.P.H.S. 
Hospital in Staten Island for psychiatric evaluation.  The 
veteran reported that he had been depressed and discouraged 
for months, and the idea of jumping off the Golden Gate 
Bridge became gradually more appealing.  The treatment record 
notes that in August 1969, the veteran was seen at the 
hospital for depression and anxiety revolving around 
difficulties with his parents and with radioman's school in 
the Coast Guard.  The veteran reported a previous history of 
taking an overdose of tranquilizers, but stated that nothing 
happened, other than he became sleepy.  He reported that if 
he was returned to the Coast Guard, he would "have to get 
out one way or another."  Mental status examination on 
admission revealed the veteran to be alert, oriented, and 
cooperative.  He appeared mildly anxious and moderately 
depressed.  There was no psychotic ideation, and he denied 
suicidal ideation at that time.  Memory and judgment were 
intact, and there was no organic stigmata.  The veteran 
discussed his previous suicide attempt with a blunted and 
inappropriate affect.  The diagnosis was passive-aggressive 
personality, passive-aggressive type.  The veteran was 
discharged from the hospital as psychiatrically unfit for 
duty, and it was recommended that the veteran be separated 
from service in the Coast Guard.  The physician concluded 
that "[b]ecause the patient suffers from a primary inherent 
personality defect which is not secondary to any disease or 
injury and existed prior to entrance into the Coast Guard, he 
is at present unsuitable for further military service."  

A January 1970 separation examination noted that the 
veteran's psychiatric status was abnormal and referred to the 
January 1970 psychiatric evaluation narrative summary from 
the U.S.P.H.S. Hospital in Staten Island.

Private medical treatment records from June 1980 to July 1980 
reveal that the veteran was admitted to a hospital for 
treatment due to his use of "alcohol and uppers."  The 
admitting diagnoses were alcohol addiction, depressive 
neurosis, psychostimulant drug dependence, and rule out 
character disorder.  The veteran reported that he decided he 
needed help after a "bout with alcoholism and speed."  The 
veteran was treated with Librium, magnesium sulfate, and a 
low-calorie diet.  The veteran became very anxious and 
emotionally labile about attending Alcoholics Anonymous, and 
was treated with Valium and Triavil.  The physician noted 
that the veteran showed evidence of depression quite often 
with some despondency and sort of psychomotor retardation.  
He responded well to medication.  He attended group therapy 
and developed good insight in one by one sessions.  The final 
diagnoses were depressive neurosis, habitual excessive 
drinking, and psychostimulant drug dependency.

In March 2003, the veteran underwent a VA examination for 
mental disorders.  The veteran reported feeling very nervous 
and tense, and stated that most of the time he did not have 
control over anything.  The veteran revealed that he had been 
married five times and had one child from those marriages.  
He had many different jobs during the past 30 years, and 
stated that he left his last job two months ago.  He had 
never been fired from any job, despite his alcoholism.  He 
reported that he had lost over eight months of work due to 
his depression.  Mental status examination revealed that the 
veteran's thoughts were somewhat confused, but his behavior 
was appropriate.  He denied delusions and hallucinations, and 
reported that he has had suicidal and homicidal ideation in 
the past, but did not currently have them.  He maintained his 
personal hygiene, and was oriented in all spheres.  His 
memory was poor, and he reported that he had panic attacks.  
He was not obsessive and his speech was relevant.  He 
reported that he got depressed frequently and stayed at home, 
and that his sleep was constantly interrupted.  His impulse 
control was intact.  The VA examiner diagnosed alcoholism and 
substance abuse on Axis I, and depressive disorder on Axis 
II.  A Global Assessment of Functioning (GAF) score of 60 was 
assigned. 

In July 2003, the veteran underwent a second VA examination 
for mental disorders.  He complained of feeling like he did 
not belong, and said that he started falling apart inservice 
while in radio school.  He reported that he did not seem to 
fit in.  The veteran also complained of memory difficulty.  
The veteran stated that he did not have problems inservice 
before attending radio school, and denied having a captain's 
mast inservice.  He was reminded that he went AWOL after 
radio school.  The veteran stated that he had no idea why he 
was admitted for psychiatric hospitalization or what 
happened.  The veteran also noted that, between the ages of 
15 and 17, he repeatedly ran away from home and was 
apprehended at the age of 17 for breaking into a store.  He 
was given the option of either attending reform school or 
joining the Coast Guard, and joined the Coast Guard so that 
the charges would be dropped.

Mental status examination revealed the veteran to be well 
groomed with a restricted affect and an apprehensive mood.  
Eye contact was frequently downcast with speech having long 
latencies.  There was no indication of atypical thought or 
disorganization.  The veteran denied auditory hallucinations, 
but said that he heard his own voice in his head.  He 
reported seeing shadows in front of his field of vision and 
on the corner of his eyes.  He also reported subjective 
depression as being constant.  He denied current suicidal or 
homicidal ideations and mania.  The veteran reported recent 
and remote memory impairment, which the VA examiner noted 
could have been affected by years of polysubstance abuse 
clouding his chronology.  The veteran reported that he 
continued to drink and occasionally smoked marijuana.  The 
veteran also complained of sleep difficulties and being 
withdrawn.  The VA examiner noted that the veteran's speech 
was preceded by long latencies, but was fluent, precise, and 
unpressured.  The veteran was alert and fully oriented.  The 
VA examiner diagnosed alcohol abuse and cannabis abuse on 
Axis I and mixed personality disorder with passive-aggressive 
and antisocial features on Axis II.  A GAF score of 63 was 
assigned.  The VA examiner concluded that the veteran's claim 
for depression was not well supported and that the original 
1970 Axis II diagnoses presented a more authentic picture of 
the nature of his clinical formulation.  The VA examiner 
further stated that it was felt that the depressive disorder 
was not prompted by "suicidal ideation (not attempt or 
gesture in the service) to claims of current depressive 
diagnosis.  It [sic] also not felt that a claim for 
depression is supported and is also not felt that 
polysubstance abuse is not prompted by the claim of 
depression, but probably more related to Axis II features."

In a July 2003 addendum to the July 2003 VA examination, 
prepared by the same VA examiner, it was noted that the 
Minnesota Multiphastic Personality Inventory (MMPI) was 
administered to the veteran.  The results of the MMPI 
revealed a "valid report with lifts on clinical scales 
except mania" which was suggestive of a high degree of 
psychological distress involving symptoms of depression, to 
include impaired sleep, appetite, hopelessness, and 
anhedonia.  The profile also supported an extreme sense of 
alienation and social isolation with concern over others 
interfering with his life.  Neuropsychological testing 
indicated no attention or memory deficits or cognitive 
impairment of any kind.  The impression was that there was no 
clinically significant cognitive impairment or malingering of 
cognitive impairment.  The veteran's features of depression 
were felt to be based on alienation and isolation from others 
and by their chronicity, probably related to a character 
disorder.  It was noted that the findings of the personality 
and neuropsycholgical assessment lent credence to the 
diagnosis of alcohol abuse and cannabis abuse on Axis I, with 
mixed personality disorder with passive aggressive and 
antisocial features on Axis II.  The VA examiner further 
noted that, given the floating nature of the MMPI-2, a case 
could be made that an additional feature involving borderline 
traits could be added.  The VA examiner concluded that 
"[t]here appears to be no basis from the record or claimant 
report at present that depression was related to what 
occurred during his time in the service."  The VA examiner 
explained that the veteran's claim of depression related to 
the recovery of a dead body while on sea duty does not seem 
supported given the veteran's history of runaway behavior and 
choice of either reform school or the Coast Guard as a way of 
handling a theft conviction at that time.

VA treatment records from May 2002 to July 2005 reveal 
complaints of and treatment for depression, mood disorder, 
alcohol abuse, and polysubstance abuse.  A February 2004 
treatment record reveals that the veteran complained of 
depression and memory lapses.  The veteran reported that he 
could not seem to function, was really down, and had suicidal 
ideation for years.  He stated that he got his will and 
insurance papers together, had weapons at home, and made a 
plan.  He also noted that he saw things move that were not 
there and heard phones ringing that were not there.  The 
diagnosis was poorly controlled attention deficit disorder 
and depression, and the veteran was referred for further 
psychiatric evaluation.  A treatment record from a 
psychiatric consultation that same day revealed the veteran 
to be alert, fully oriented, and in no acute distress.  His 
speech was clear and coherent with no overt signs of thought 
disorder or psychosis.  His appearance was appropriate, and 
his demeanor was friendly.  No unsafe or impulsive behavior 
was displayed.  The veteran emphatically denied suicidal and 
homicidal thoughts; although he admitted to saying that his 
papers were in order.  He stated that the incident was a few 
weeks ago, but that he did not have any real suicidal 
intention at that time.  He denied auditory and visual 
hallucinations.  His mood was mildly anxious, and his affect 
was appropriate.  Judgment and insight were fair, and 
intelligence was noted to be average.  The diagnosis was 
reported history of bipolar disorder with chronic depression.

A May 2004 VA treatment record noted the veteran's complaints 
of feeling depressed.  The veteran admitted to having 
suicidal thoughts without plan or intent.  The VA physician 
noted "a number of symptoms associated with mood disorder" 
including too much sleep, too much eating, crying spells, 
poor self-esteem, negative outlook on the future, and social 
isolation.  The veteran reported some anxiety and guilt over 
an incident that occurred in the military.  The veteran also 
stated that he consumed two alcoholic drinks per week, and 
noted a history of alcohol abuse, marijuana use, cocaine use, 
speed use, heroin use, and mescaline use.  He also indicated 
that he used LSD "on a 'constant' basis" in 1976.  On 
mental status examination, the veteran was pleasant, 
cooperative, and attentive.  His affect was dysthymic, and 
was consistent with his reported mood.  He admitted to recent 
suicidal thoughts but adamantly denied plan or intent.  His 
speech was goal-directed, and his thoughts were mostly 
logical and rational.  He noted vague descriptions of 
possible dissociative symptoms.  His intelligence was 
average.  The VA physician noted that there may be some 
psychotic symptoms, but the veteran did not endorse anything 
specific.  The diagnoses on Axis I were mood disorder not 
otherwise specified, alcohol use disorder, and history of 
polysubstance abuse.  The diagnoses on Axis II were rule out 
cognitive disorder, psychotic disorder, and dissociative 
disorder.  A GAF score of 45 to 50 was assigned.  The VA 
physician noted that the veteran appeared to be in a great 
deal of psychological distress, and by report, this was a 
chronic state.  The VA physician further noted that the 
veteran has definite symptoms of depression and a significant 
polysubstance abuse history.  Additionally, there were hints 
of possible psychotic, dissociative, and post-traumatic 
stress disorder symptoms.

VA treatment records from June 2004 and July 2004 note the 
veteran's complaints of feeling sad, mad, depressed, tired, 
having poor sleep, having mood swings, and having feelings of 
not being connected with reality.  Mental status examinations 
revealed the veteran to be casually dressed with good eye 
contact and normal speech.  The veteran's mood was dysphoric, 
and his affect was congruent.  Insight was poor and judgment 
was good.  The veteran was alert and fully oriented, and 
admitted to suicidal thoughts without plan or intent.

During a June 2005 RO hearing, the veteran testified that he 
tried to obtain his private medical treatment records from 
R.H., M.D., but was informed that they were lost due to a 
sewer leak.  In support of his claim, the veteran submitted a 
history of his prescription medication from January 1988 to 
September 2001.  The history revealed that the veteran 
received and filled prescriptions for Elavil, Synthroid, 
Buspar, Stelazine, Cytomel, Eskalith CR, Prozac, 
Methylphenid, Neurontin, and Lithonate.

The Board finds that the evidence of record does not support 
a finding of service connection for a psychiatric disorder.  
There was inservice evidence of depression, anxiety, and a 
passive-aggressive personality.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  However, the first 
post-service evidence revealing a diagnosis of a psychiatric 
disorder was in 1980, over 10 years after the veteran's 
discharge from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, the medical evidence of record does not demonstrate 
that the veteran's current psychiatric disorder is related to 
his active service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability).  The July 2003 VA examiner found that 
the veteran's psychiatric disorder was not related to 
service.  This is the only medical opinion of record 
addressing whether a nexus exists between the veteran's 
current psychiatric disorder and service.  

The veteran has asserted that his psychiatric disorder is due 
to his participation in the recovery mission of the U.S.C.G. 
WHITE ALDER, where 17 bodies were left on the ship after it 
sunk.  Although the veteran's statements are competent 
evidence as to his symptoms, they are not competent evidence 
to provide a medical opinion concerning the relationship 
between his current psychiatric disorder and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent evidence to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
service connection for a psychiatric disorder is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


